PER CURIAM.
Donald W. Garrison appeals the summary denial of his request to remove de-tainer. In his initial brief on appeal, Garrison presented additional arguments that were not presented to the trial court. We affirm without prejudice to any right Garrison may have to raise the claims alleged in his initial brief on appeal in a timely, facially sufficient motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
WHATLEY, STRINGER, and SILBERMAN, JJ., concur.